DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (JP-2015206096A, with English language translation).
Claim 1: Fig. 4, [0134-0150] and Table 1 of Hirose discloses a film containing oxidized silicon carbide on a base material (resin), where the composition changes in a layer thickness direction and is different from the substrate (so it is a discontinuous film and region), a carbon distribution curve has at least six local maximal values. All the examples of Hirose have been grown using the same resin speed and film growing was repeated 4 times [0138-0140]. Thus the general shape of the profile must also be similar. Example 6 of Table 1 has the maximum value of local maxima of 24.6 at.%, the difference between the maximum and the minimum values of local maxima is (24.6-13.4 = 11.2 at.%). The concentration difference between the third maximum and the second is 20.1-14.3=5.8 at.%. Taking into account similar first and second peak values of the example 1 and example 6 of Table 1, a similar minimum value of ~10 at.% between the second and third peak is also expected for both examples. The difference between the third maximum and the minimum (a-c) is ~l0 at.%. The distance between second and third peaks of the example 6 is 26.2 nm. Assuming the minimum position in the middle between the peaks, a distance dx of ~13 nm from the third peak to the minimum is obtained. This result in the value of (a-c)/dx= 10%/13% of ~0.8. The value is far above the claimed value of 0.5, so that even assuming longer distances between the third maxima and minimum up to 20nm would still yield values of 0.5 or above.
In this way, Hirose discloses all the features of claim 1.
Claim 2: The position of the minimum of Hirose meets the requirements of claim 2. 
Claim 3: The estimate for the minimum position and value of Hirose above meets also the requirements of claim 3.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712